IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

EL PASO DIVISION

MANUEL BAYONA-MONTES, §
Reg. NO. 57084-380, 4 §
Movant, §

§ EP-lS-CV-53-PRM

V. § EP-15-CR-1608-PRM-1
§
UNITED STATES OF AMERICA, §

Respondent. §

MEMORANDUM OPINION AND ORDER

On this day, the Court considered Movant Manuel Bayona-Montes’s
[hereinafter “Movant”] pro se “Petition for Section 2255 to Vacate, Set
Aside or Reduce Sentence” (ECF No. 109)1 [hereinafter “§ 2255 Motion”],
filed on February 13, 2018,. in the above-captioned cause. Therein,
l\/lovant challenges the 188-month sentence imposed by the Court after he
pleaded guilty to conspiring to possess With the intent to distribute more
than 500 grams of cocaine. After due consideration, the Court is of the
opinion that Movant;s § 2255 Motion should be denied, for the reasons that

follow. Additionally, the Court is of the opinion that Movant should be

 

1 “ECF No.” in this context refers to the Electronic Case Fih`ng number for
documents docketed in EP-l5-CR-16()8-PRM-1. Where a discrepancy
exists between page numbers on filed documents and page numbers
assigned by the ECF system, the Court Will use the latter page numbers.

denied a certificate of appealability
I. BACKGROUND AND PROCEDURAL HISTORY

On August 12, 2015, Customs and Border Protection officers stopped
a White Dodge Ram 1500 truck entering the United States from l\/lexico at
the Paso Del Norte Port of Entry in El Paso, Texas. See Plea Agreement
(Factual Basis), Jan. 13, 2016, ECF No. 63 (providing a more complete
factual summary). They observed Movant and a passenger, later
identified as Movant’s wife, inside the vehicle. They escorted the truck to
a secondary inspection area based upon numerous database alerts on the
Vehicle.

During the secondary inspection, an officer opened the hood and
noticed that someone had recently removed the engine’s intake manifold.2
When he detached the vacuum hose, he noticed an obstruction inside the
manifold. Another officer conducted a canine sweep of the vehicle. His
narcotics-detecting dog alerted to the front engine compartment The

officers subsequently extracted five, silver-taped bundles from the engine

 

2 A “manifold” is defined as “a pipe fitting With several lateral outlets for
connecting one pipe With others; also: a fitting on an internal combustion
engine that directs a fuel and air mixture to or receives the exhaust gases
from several .cylinders.” MERRIAM-WEBSTER’s CoLLEGIATE DICTIoNARY
706 (10th ed. 2001).

2

manifold. Laboratory analysis confirmed that the bundles contained
cocaine With a net Weight of 3.981 kilograms

Based on information provided by multiple cooperating defendants,
Drug Enforcement Administration special agents determined that Movant
had been transporting or assisting in transporting drugs from El Paso,
Texas, to other cities in Texas, California, and NeW Mexico since l\/lay of
2014.

On September 10, 2015, a grand jury returned a four-count
Indictment against l\/[ovant. Indictment, Sept. 10, 2015, ECF No. 21.
The Indictment charged l\/lovant With conspiring to import 500 grams or
more of cocaine, in violation of 21 U.S.C. §§ 952(a), 960, and 963 (count
one),' importing 500 grams or more of cocaine, in violation of 21 U.S.C. §§ k
952(a), 960 (count tWo); conspiring to possess 500 grams or more of
cocaine, With intent to distribute, in violation of 21 U.S.C. §§ 846 and
841(a)(1) (count three); and possessing 500 grams or more of cocaine, With
intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1) and
841(b)(l)(B)(ii) (count four). Id.

Movant’s counsel negotiated a Plea Agreement With the
Government. Plea Agreement, Jan. 13, 2016, ECF No. 63. Under its

3

terms, l\/lovant agreed to plead guilty to count three of the Indictment and
waive his right to appeal or collaterally attack his sentence except “on
grounds of ineffective assistance of counsel or prosecutorial misconduct of
constitutional dimension.” Id. at 1, 5. ln exchange, the Government
agreed to move to dismiss the remaining counts of the Indictment, Id. at
1.

On January 13, 2016, Movant appeared before a U.S. Magistrate
Judge and pleaded guilty to count three of the Indictment, pursuant to the
Plea Agreement.

The probation officer who prepared the Presentence Investigation
Report (“PSR”) recommended that the Court hold l\/lovant “accountable for
a combined total of 59.7 kilograms of cocaine and 6.6 kilograms of heroin.”
PSR 11 44, Mar. 29, 2016, ECF No. 81. This resulted in a base offense
level of 34. Id. at 11 51. The probation officer also recommended that the
Court adjust the base offense four levels upward because Movant was a

“leader/organizer” directly involved in importing drugs from Mexico, and

¢¢ ”

three levels downward because of Movant’s acceptance of responsibility
Id. at 1[11 52, 55, 59, 60. The probation officer further recommended that
“[b]ased upon a total offense level of 35 and a criminal history category of

4

II, the guideline imprisonment range is 188 months to 235 months.” Id.
at 11 91.

Movant’s counsel objected to the probation officer’s reliance on
information provided by “confidential informants” to determine the
quantity of drugs attributable to the conspiracy and to calculate l\/lovant’s
base offense level. Def.’s Obj., l\/lar. 29, 2016, ECF No. 81-2. He argued
that the upward adjustments for “leader/organizer” and for direct
involvement in the “importation of drugs” where an aggravating role was
assessed were unwarranted and asked for a downward adjustment for

“

l\/lovant’s minor role.” Id.
The Court rejected the arguments by l\/lovant’s counsel and adopted
the PSR without change. Statement of Reasons, Apr. 5, 2016, ECF No.
94. The Court sentenced l\/Iovant at the bottom of the guideline range to
188 months’ imprisonment J. Crim. Case, Apr. 5, 2016, ECF No. 93.
The attorney appointed to represent Movant on his direct appeal
filed a brief in accordance with Anders v. Co:lifornia, 386 U.S. 738 (1967)
and United States l). Flores,,632 F.3d 229 (5th Cir. 2011). United Sto,tes
u. deona-Montes, No. 16-5037'7 (5th Cir. Feb. 6, 2017). l\/[ovant did not

respond. The Fifth Circuit Court of Appeals reviewed counsel’s brief and

5

 

the relevant portions of the record. lt concurred with counsel’s
assessment that the appeal presented no nonfrivolous issue for appellate
review and on February 6, 2017, it dismissed the appeal. Id.

- On February 13, 2018, l\/lovant filed his § 2255 l\/lotion. l\/lot. to
Vacate, Feb. 13, 2018, ECF No. 109.

In his § 2255 l\/lotion, l\/lovant asserts that the “sentence and
conviction should be overturned ab initio by reason of a fatally defective
indictment.” Id. at 6. In addition, he claims that his counsel provided
constitutionally ineffective assistance when he failed to (1) “seek . . .
arbitration on his objections to the pre-sentencing report,” (2) “argue
aggressively fora minor role,” (3) investigate “his case thoroughly,” (4)
“subject the prosecution’s case to meaningful adversarial testing,” and (5)
argue that the indictment was “defective.” Id. at '7-8. Furthermore, he
asserts that the Court erred when it imposed a “substantially
unreasonable” sentence. Id. at 9. Accordingly, Movant asks the Court
to “grant the requested relief.” Id. at 17.

II. APPLICABLE LAW
A court is normally “entitled to presume that the defendant stands

fairly and finally convicted” after the defendant has been convicted and

6

 

exhausted or waived any right to appeal. United States U. Willis, 273
F.3d 592, 595 (5th Cir. 2001) (citing United States U. Frady, 456 U.S. 152,
164 (1982)). However, a court may consider a defendant’s collateral
attack on a federal sentence through a § 2255 motion. Pack u. Yusuff, 218
F.3d 448, 451 (5th Cir. 2000); Cox v. Warden, 911 F.2d 1111, 1113 (5th Cir.
1990). In addition, a court may grant a defendant relief pursuant to §
2255 for errors which occurred at trial or at sentencing Ojo v. INS, 106
F.3d 680, 683 (5th Cir. 1997).

A § 2255 motion is not a substitute for a direct appeal. Frady, 456
U.S. at 165; United States u. Shaid, 937 F.2d 228, 231 (5th Cir. 1991). lt
“is reserved for transgressions of constitutional rights and for a narrow
range of injuries that could not have been raised on direct appeal and
would, if condoned, result in a complete miscarriage of justice.” United
States u. Gaudet, 81 F.3d 585, 589 (5th Cir. 1996) (emphasis added)
(quoting United States U. Segler, 37 F.3d 1131, 1133 (5th Cir. 1994)).

The movant ultimately bears the burden of establishing his claims of
error bya preponderance of the evidence. Wright v. United States, 624
F.2d 557, 558 (5th Cir. 1980) (citing United States u. Kastenbaum, 613
F.2d 86, 89 (5th Cir. 1980)). A movant must show that: (1) his sentence

7

was imposed in violation of the Constitution or laws of the United States;
(2) the sentencing court Was without jurisdiction to impose the sentence;
(3) the sentence was more than the maximum authorized by law; or (4) the
sentence was otherwise subject to collateral attack. United States v.
Seyfert, 67 F.3d 544, 546 (5th Cir. 1995) (citations omitted).

A court may deny a § 2255 motion without a hearing if “the files and
records of the case conclusively show that the prisoner is entitled to no
relief.” 28 U.S.C. § 2255(b) (2012); see also United States u. Drummond,
910 F.2d 284, 285 (5th Cir. 1990) (“Faced squarely with the question, we
now confirm that § 2255 requires only conclusive evidence-and not
necessarily direct evidence-that a defendant is entitled to no relief under
§ 2255 before the district court can deny the motion without a hearing.”).
Indeed, “[i]f it plainly appears from the motion, any attached exhibits, and
the record of prior proceedings that the moving party is not entitled to
relief, the judge must dismiss the motion and direct the clerk to notify the
moving party.” See 28 U.S.C. foll. § 2255 Rule 4(b). »

When a court finds that the movant is entitled to relief, it “shall
vacate and set the judgment aside and shall discharge the prisoner or
resentence him or grant a new trial or correct the sentence as may appear

8

appropriate.” 28 U.S.C. § 2255(b). Thus, a court has ‘“broad and flexible
power . . . to fashion an appropriate remedy.”’ . United States v. Stitt, 552
F.3d 345, 355 (4th Cir. 2008) (quoting United States v. Hillozry, 106 F.3d
1170, 1171 (4th Cir. 1997)); see also Andrews v. United Stotes, 373 U.S.
334, 339 (1963) (“[T]he provisions of the statute make clear that in
appropriate cases a § 2255 proceeding can also be utilized to provide a . . .
flexible remedy.”); United States v. Torres-Otero, 232 F.3d 24, 30 (1st Cir.
2000) (“As an initial matter, we note the broad leeway traditionally
afforded district courts in the exercise of their § 2255 authority. . . . This
is so because a district court’s power under § 2255 ‘is derived from the
equitable nature of habeas corpus relief.”’) (quoting United States U.
Handa, 122 F.3d 690, 691 (9th Cir. 1997)).
III. ANALYSIS

A. Defective Indictment

Movant “contends, although he was charged with a conspiracy, the
factual proof of the case shows a series of buyer-sellers [sic] relationships,
leading to a constructive amendment” of the lndictment. Mot. to Vacate
6, Feb. 13, 2018, ECF No. 109. He argues that “[a] constructive
amendment . . . violates the Fifth Amendment grand jury clause, which

9

guarantees the accused the right to be tried on the indictment returned by
the grand jury.” Id.

lt is true that “after an indictment has been returned its charges
may not be broadened through amendment except by the grand jury
itse]f.” Stirone v. United States, 361 U.S. 212, 215-16 (1960). In
addition, it is “true that a buyer-seller relationship, without more, will not
prove a conspiracy, . . . One becomes a member of a drug conspiracy if he
knowingly participates in a plan to distribute drugs, whether by buying,
selling or otherwise.” United States v. Delgado, 672 F.3d 320, 333 (5th
Cir. 2012) (quoting United States u. Maseratti, 1 F.3d 330, 336 (5th Cir.
1993)).

However, Movant admitted in the written Plea Agreement that on
August 12, 2015, he “conspired” with his wife “and others to possess over
500 grams of cocaine, with intent to distribute that cocaine to others.”
Plea Agreement (Factual Summary), Jan. 13, 2016, ECF No. 63.

Further, as the Court noted above, a § 2255 motion is not a
substitute for a direct appeal. Frady, 456 U.S. at 165; Shaid, 937 F.2d at
231. When raising issues of jurisdictional or constitutional magnitude for
the first time in a motion seeking collateral relief, a movant must either

10

(1) demonstrate “cause” for not raising the issue on direct appeal and
“actual prejudice” resulting from the error; or (2) show that he is “actually
innocent” of the crime for which he was convicted. United States v.

Torres, 163 F.3d 909, 911 (5th Cir. 1999).

The “cause” standard requires the petitioner to show that “some
objective factor external to the defense” prevented him from timely raising
the claims he now advances Mu,rray v. Carrier, 477 U.S. 47 8, 488 (1986).
Objective factors that constitute cause include interference by officials that
make compliance with the procedural rule impracticable, a showing that
the factual or legal basis for the claim was not reasonably available to
counsel at the prior occasion, and ineffective assistance of counsel in the
constitutional sense. Id.

“A mere possibility of prejudice will not satisfy the actual prejudice
prong of the cause and prejudice test,” and a movant must instead
‘“shoulder the burden of showing, not merely that the errors at his trial
created a possibility of prejudice, but that they worked to his actual and
substantial disadvantage, infecting his entire trial with error of
constitutional dimensions.”’ Shaid, 937 F.2d at 231 (quoting Frady, 456

U.S; at 170).

11

The cause-and-actual-prejudice standard is “significantly more
rigorous than even the plain error standard . . . applied on direct appeal.”
Gaudet, 81 F.3d at 589. If the movant does not meet either burden, then
he is procedurally barred from attacking his conviction or sentence.
United States v. Drobny, 955 F.2d 990, 994-95 (5th Cir. 1992).

In this case, the factual basis for Movant’s claim_that the
Indictment was constructively amended_-was available to him at the time
he entered his plea, Furthermore, he has not alleged that an objective
factor prevented him from timely raising his claim at his plea hearing, at
his sentencing hearing, or in his direct appeal. Thus, he has not shown
cause for failing to raise his claim by the time of his direct appeal.
Moreover, the evidence against Movant, provided by multiple cooperating
defendants, was overwhelming The evidence showed that Movant
conspired with others to possess, with intent to distribute, 500 grams or
more of cocaine. Consequently, the Court determines that Movant is
procedurally barred from pursuing his claim in a § 2255 motion,

Finally, Movant pleaded guilty to the conspiracy, “lt is well-settled
that ‘[W]hen a defendant enters a voluntary and unconditional guilty plea,
the plea has the effect of waiving all nonjurisdictional defects in the prior

12

proceedings.”’ United States v. Daughenbaugh, 549 F.3d 1010, 1012 (5th
Cir. 2008) (quoting United States v. Stevens, 487 F.3d 232, 238 (5th Cir.
2007)). And in this case, Movant signed a limited waiver of his right to
collaterally attack his sentence through a § 2255 motion.~ Plea
Agreement 5, Jan. 13, 2016, ECF No. 63. See United States u. White, 307
F.3d 336, 339 (5th Cir. 2002) (“[A] defendant can waive his right to file a
section 2255 motion.”). According to the terms of his Plea Agreement,
Movant may proceed with a § 2255 motion only “on grounds of ineffective
assistance of counsel or prosecutorial misconduct of constitutional
dimension.” Id. He may not proceed on a claim that the Indictment was
constructively amended. For these reasons, the Court finds that Movant
has Waived this claim. Therefore, Movant is not entitled to § 2255 relief
on this claim.

B. Ineffective Assistance of Counsel

Movant asserts that his counsel provided constitutionally ineffective
assistance when he failed to (1) “seek . . . arbitration on his objections to
the pre-sentencing report”; (2) “argue aggressively for a minor role”; (3)

investigate “his case thoroughly”; (4) “subject the prosecution’s case to

13

meaningful adversarial testing”; and (5) argue that the indictment was
“defective.” Mot. to Vacate 7-8, Feb. 13, 2018, ECF No. 109.

The Sixth Amendment guarantees a criminal defendant the right to
the effective assistance of counsel_including when he enters a guilty plea.
Lee v. United States, 137 S. Ct. 1958, 1964 (2017). A court analyzes an
ineffective assistance of counsel claim presented in a § 2255 motion
pursuant to the two-pronged test set forth in Strickland v. Washington,
466 U.S. 668 (1984). United States v. Willis, 273 F.3d 592, 598 (5th Cir.
2001). To prevail, a movant must show (1) that his counsel’s performance
was deficient in that it fell below an objective standard of reasonableness;
and (2) that the deficient performance prejudiced the defense.

Stri.cklcmd, 466 U.S. at 689-94.

To show deficient performance, a movant must establish that his
counsel’s performance fell below an objective standard of reasonable
competence. Lockhart v. Fretwell, 506 U.S. 364, 369-70 (1993). To
establish prejudice where a movant pleaded guilty, the movant must
demonstrate that “there is a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted on going
to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985). ln addition, the

14

movant must show that going to trial “would have given him a reasonable
chance of obtaining a more favorable result,” such as an acquittal or an
aggregate sentence less than that imposed by the Court. United States v.
' Ba¢amu,za, 823 F.3d 237, 240 (5th cir.) (en banc), cert denied, 137 s. ct.
236 (2016); see also Missouri U. Frye, 566 U.S. 146-47 (2012) (stating that,
to establish prejudice, the defendant must “show a reasonable probability
that the end result of the criminal process would have been more
favorable,” but for the ineffective assistance of counsel).

The burden of proof is on the movant alleging ineffective assistance
United States v. Chavez, 193 F.3d 375, 378 (5th Cir. 1999). If the movant
fails to prove one prong, it is not necessary to analyze the other. See
Armstead v. Scott, 37 F.3d 202, 210 (5th Cir. 1994) (“A court need not
address both components of the inquiry if the defendant makes an
insufficient showing on one.”); Carter v. Johnson, 131 F.3d 452, 463 (5th
Cir. 1997) (“Failure to prove either deficient performance or actual
prejudice is fatal to an ineffective assistance claim.”).

1. Arbitration

Movant claims that his counsel provided ineffective assistance when

he failed to “seek . . . arbitration on his objections to the pre-sentencing

15

report.” Mot. to Vacate 7 , Feb. 13, 2018, ECF No. 109. Specifically,
Movant states that his counsel did not preserve his objections to the PSR
for appeal:

Counsel did not subject the government’s case to strict

adversarial testing. Despite raising several cognizable issues

in the objections to the pre-sentencing report, those issues Were

not preserved for appeal, because Counsel did not deem it

provident to raise them and other ideas by filing a direct appeal.
Id.

However, Movant’s counsel filed written objections to the probation
officer’s reliance on information provided by “confidential informants” to
calculate Movant’s base offense level. Def.’s Obj., l\/lar. 29, 2016, ECF No.
81-2. Furthermore, Movant’s counsel argued that the upward
adjustments for “direct involvement in the importation of drugs” and
“leader/organizer” were unwarranted, and asked for a downward
adjudgment for “minor role.” Id.

The Government maintained that the facts presented in the PSR
were sufficiently reliable to determine Movant’s base offense level:

The corroborative observations and detailed statements of each

CS, combined with the similar admissions of Bayona-l\/lontes

and his wife Ruth Bayona-Gandara, support the reliability of

the statements These uncontroverted facts set out in the

PSR are sufficiently reliable evidence on which the Court is

entitled to rely in determining Defendant Bayona-Montes’ base
16

offense level.

Gov’t’s Resp. to Def.’s Obj. 3, Apr. 4, 2016, ECF No. 89-1. The
Government argued that l\/lovant’s admission that he helped load his truck
with cocaine and was paid “to smuggle that cocaine into the United
States, alone supports the two-point increase for his direct involvement
in the importation of a controlled substance.” Id. ln addition, the
Government argued that Movant was a leader/organizer of the conspiracy

and, therefore, did not qualify for minor role:

The facts of this case plainly establish that Defendant Bayona-
Montes m n_ot qualify for a mitigating role. As previously
described above, and more fully set out in the PSR,
Bayona-Montes recruited, trained, instructed, and paid other
individuals involved with him in the distribution of drugs and
drug proceeds on multiple occasions.

Id. at 4.

The Court-acting as the arbiter of this dispute_rejected the
argument that the probation officer’s reliance on information from the
confidential sources both lacked specificity and was misplaced:

A general disagreement with the reliability of the confidential

source . . . is not adequate to raise the standard that allows the

court to determine the nature of the objection and to weigh

whatever the evidence is, and so therefore, it’s denied, your
exception is noted.

17

The information relating to the identity of the confidential

sources is not something that’s been kept from you. You know

who they are, and certainly their trustworthiness given the

biological relationship and information that is in the PSR,

certainly is something that doesn’t escape the court.
Sentencing Tr. 8, 14, l\/lay 6, 2016, ECF No. 101. ln addition, the Court
denied Movant’s objections as to role and direct involvement in the
importation of drugs, but noted the exceptions and preserved the error.
Id. at 16.

ln sum, Movant’s counsel both made and preserved his objections to
the PSR. As a result, Movant cannot now show that his counsel’s
performance was deficient or prejudiced his cause. Strickland, 466 U.S. at
687. Therefore, Movant is not entitled to relief on this claim.

2. Minor Role

Movant asserts that his counsel failed to “argue aggressively for a
minor role.” Mot. to Vacate 7 , Feb. 13, 2018, ECF No. 109. Specifically,
he contends that the “judicial proceedings show that he was only involved
in buy-sell transactions.” Id. Moreover, he states that “the workers
under his employ . . . accompanied [him] on some if [sic] the trips to deliver

drugs but that was the extent of it.” Id.

18

Movant’s PSR identified him as a leader/organizer_not a minor
player-in the conspiracy:

ln this case, Bayona-Montes is identified as a leader/organizer
and recruited CS-l, CS-2, CS-3, and his wife. Bayona-l\/lontes
was directly involved in the importation of drugs from l\/lexico
into the United States, as he was arrested attempting to import
3.98 kilograms of cocaine from Mexico into the United States on
August 12, 2015. Therefore, it appears a two-level increase is
Warranted. `

PSR il 52, Mar. 29, 2016, ECF No. 81.
Movant’s counsel objected to the failure of the PS`R to award Movant
a minor role adjustment:

Defendant objects to paragraph 52 and 54 of the PSR where the
Probation Department has not awarded the Defendant with a
minor role reduction of two (2) points for having a lesser
involvement based on the reliable information in this case,

Def.’s Obj. 2, Mar. 29, 2016, ECF No. 81-2.
ln addition, his counsel orally objected at Movant’s sentencing
hearing:

Further, Judge, . . . under the role part, we don’t believe the
government has alleged with any specificity the kind of conduct
or the kind of level of participation with any specificity,
especially when it comes to confidential informants, Judge, that
`would show that he is worth either the two-point increase under

. the adjusted role and the offense and the specific
characteristics

Sentencing Tr. 9, May 6, 2016, ECF No. 101.
19

The Government countered that Movant played an aggravating role
in the conspiracy:

Your Honor, l think that Mr. Bayona’s role is, unfortunately, an
aggravating role. He, unfortunately, recruited several
individuals to start moving these drugs . . .

He then trained them, he then paid them, he then accepted the
money from drug proceeds that they returned back to him.
There are statements then that they knew that that money
would then be taken back to lVlexico.

lt’s unknown how much money Mr. Bayona made off of this,
Your Honor, but it’s clear that he was being paid. He makes
statements that are referenced in the PSR that he was wanting
to retire, and he wanted to have enough vehicles crossing so that
he could then make money off those vehicles so he could retire.

Your Honor, l believe that based on all the facts set out in the
PSR, based on the government’s response to the defense
objections, that a role adjustment conservatively of two levels is
appropriate. That we have covered the importation upward
adjustment, as Well, as well as relevant conduct, and we would
ask the court to adopt the sentencing guidelines as calculated by
the Probation Department.

Id. at 13-14.

The Court_after hearing the arguments of counsel-denied
Movant’s objections as to role and direct involvement in the importation of
drugs, but noted the exceptions and preserved the purported error for
appeal. Id. at 16. The Court also adopted the PSR without change.

Statement of Reasons 1, Apr. 5, 2016, ECF No. 94.
20

ln sum, Movant’s attorney did argue for minor role, but the Court
determined that he did not qualify for the downward adjustment Thus,

¢¢

Movant’s argument that counsel was ineffective for failing to [more
aggressively] argue that he was entitled to an adjustment for his minor
role lacks bases in fact and in law.” United States U. Ronquillo, 269 F.
App’x 429, 430 (5th Cir._ 2008). Accordingly, Movant is not entitled to
relief on this claim.
3. Inadequate Investigation

Movant asserts that his counsel provided ineffective assistance when
he failed to investigate “his case thoroughly.” Mot. to Vacate 7, Feb. 13,
2018, ECF No. 109. He contends his counsel failed “to fully investigate
the depth of his co-defendants’ hearsay testimony calculated to minimize

3

their respective roles in this case.’ Icl. However, Movant does not
present credible exculpatory evidence which supports his allegation.
“[I]nvestigations into mitigating evidence ‘should comprise efforts to
discover all reasonably available mitigating evidence and evidence to
rebut any aggravating evidence that may be introduced by the
prosecutor.’” Wiggins v. Smith, 539 U.S. 510, 524 (2003) (emphasis in

original). But When bringing an ineffective assistance of counsel claim,

21

“[a] defendant must rely on more than bare allegations about counsel’s
failure to interview or produce a witness.” United States v. Curtis, 769
F.3d 271, 276 (5th Cir. 2014). A defendant “must show that the witness’s
testimony, if offered, would have been exculpatory.” Id. lndeed, “[t]o
establish [a] failure to investigate claim, [a defendant] must allege with
specificity what the investigation Would have revealed and how it would
have benefitted him.” United States u. Glinsey, 209 F.3d 386, 393 (5th
Cir. 2000).

Movant has failed to meet this burden, He has not alleged “with
specificity what the investigation would have revealed and how it would
have altered the outcome of the trial.” United States U. Green, 882 F.2d
999, 1003 (5th Cir. 1989). l\/loreover, he has not shown that going to trial
would have given him a reasonable chance of obtaining a more favorable
result. Thus, Movant’s general statements and conclusory allegations are
not enough to support an ineffective assistance of counsel claim based on a
failure to investigate theory. Knighton v. Maggio, 740 F.2d 1344, 1349-
1350 (5th Cir. 1984). Therefore, l\/lovant. is not entitled to § 2255 relief on

this claim.

22

4. Meaningful Adversarial Testing

Movant avers that his counsel failed to “subject the prosecution’s
case to meaningful adversarial testing.” Mot. to Vacate 7 , Feb. 13, 2018,
ECF No. 109.

“The right to the effective assistance of counsel is . . . the right of the
accused to require the prosecution’s case to survive the crucible of
meaningful adversarial testing.” United States v. Cronic, 466 U.S. 648,
656 (1984). Prejudice_the second part of the Strickland test-may be
inferred “if counsel entirely fails to subject the prosecution’s case to
meaningful adversarial testing.” Id. (emphasis added); see Strickland,
466 U.S. at 687. This is a “narrow exception.” Florida v. Nixon, 543
U.S. 175, 190 (2004). For it to apply, “the attorney’s failure must be
complete.” Bell v. Cone, 535 U.S. 685, 697 (2002).

ln this case, Movant’s counsel negotiated a beneficial plea agreement
and argued objections to the PSR. Hence, his counsel did not entirely fail
to subject the prosecution’s case to meaningful adversarial testing.
Therefore, Movant does not benefit from a presumption that his counsel’s
performance prejudiced his cause. Furthermore, Movant fails to show “a
reasonable probability that, but for counsel’s unprofessional errors, the

23

result of the proceeding would have been different.” Strickland, 466 U.S.
at 694. Accordingly, Movant is not entitled to relief on this claim.
5. Defective Indictment

Finally, Movant maintains that his counsel provided ineffective
assistance when he failed to argue that the Indictment against him was
“defective.” l\/lot. to Vacate 8, Feb. 13, 2018, ECF No. 109.

According to Federal Rule of Criminal Procedure 7, “[t]he indictment
or information must be a plain, concise, and definite written statement of
the essential facts constituting the offense charged and must be signed by
an attorney for the government.” Fed. R. Crim. P. 7(c)(1). An
indictment_such as the Indictment in this case--which alleges the offense
substantially in the language of the statute and contains the essential
elements of the offense is sufficient within the meaning of Rule 7 (c).
Russell v. United States, 369 U.S. 749, 762-63 (1962); Hoooer v. United
States, 358 F.2d 87 (5th Cir. 1966).

Movant “contends, although he was charged with a conspiracy, the
factual proof of the case shows a series of buyer-sellers [sic] relationships,
leading to a constructive amendment” of the lndictment. Mot. to Vacate
6, Feb. 13, 2018, ECF No. 109.

24

However, the evidence supports a different conclusion. PSR il 52,
l\/lar. 29, 2016, ECF No. 81. lt shows that Movant served as a leader and
organizer of a drug trafficking organization. He recruited others_
including his wife and his employees_to participate in the organization.
He was directly involved in importing drugs from l\/lexico into the United
States. Additionally, he was arrested while attempting to bring 3.98
kilograms of cocaine from Mexico into the United States on August 12,
2015. Moreover, l\/lovant admitted in the written Plea Agreement that on
August 12, 2015, he “conspired” with his wife “and others to possess over
500 grams of cocaine, with intent to distribute that cocaine to others.”
Plea Agreement (Factual Summary), Jan. 13, 2016, ECF No. 63.

With this evidence against Movant, any challenge to the Indictment
by Movant’s counsel based on an argument that Movant was merely a
drug buyer or seller Would have been unavailing “[C]ounsel is not
required to make futile motions or objections.” Koch U. Puckett, 907 F.2d
524, 527 (5th Cir. 1990) (citing Marray v. Maggio, 736 F.2d 279, 283 (5th
Cir. 1984) (per curiam)). “[F]ailure to make a frivolous objection does not

cause counsel’s performance to fall below an objective level of

reasonableness.” Green 1). Johnson, 160 F.3d 1029, 1037 (5th Cir. 1998).

25

And “[m]ere conclusory allegations in support of a claim of ineffective
assistance of counsel are insufficient to raise a constitutional issue.” Id.
at 1042.

Movant has not demonstrated by a preponderance of the evidence
that his attorney’s performance was deficient or prejudiced him by
undermining the reliability of the judgment against him. Stricklanol, 466
U.S. at 687. Therefore, he is not entitled to relief on this claim.

C. Unreasonable Sentence

Finally, Movant argues that the Court erred when it'imposed a
“substantially unreasonable” sentence on him under the Sentencing
Guidelines. Mot. to Vacate 9, Feb. 13, 2018, ECF No. 109. He
maintains that “[t]he record is insufficient to justify the imposition.
Because the methamphetamine Guidelines, lacking in empirical proof,
were improperly and inconsistently applied.” Id.

A claim concerning a court’s application of the Sentencing Guidelines
is not cognizable under § 2255. United States u. Faubion, 19 F.3d 226,
232 (5th Cir. 1994) (holding defendant’s claim that district court erred in
making upward departure under the Sentencing Guidelines could not be
considered in § 2255 proceeding); United States U. Vanghn, 955 F.2d 367 ,

26

368 (5th Cir. 1992) (“Relief under 28 U.S.C.A. §2255 is reserved for
transgressions of constitutional rights and for a narrow range of injuries
that could not have been raised on direct appeal and would, if condoned,
result in a complete miscarriage of justice. . . . A district court’s technical
application of the [Sentencing] Guidelines does not give rise to a
constitutional issue.”).

ln addition, “a- sentence within the Guidelines range is presumed
reasonable.” United States v. Mondragon-Santiago, 564 F.3d 357, 360
(5th Cir. 2009). ln this case, the Court determined that Movant’s
guideline imprisonment range was 188 to 235 months based upon a total
offense level of 35 and a criminal history category of ll. Statement of
Reasons, Apr. 5, 2016, ECF No. 94. The Court sentenced Movant at the
bottom of the guideline range to 188 months’ imprisonment J. Crim.
Case, Apr. 5, 2016, ECF No. 93. Thus, because the Court sentenced
Movant within the recommended guideline range, his sentence is
presumptively reasonable and he cannot demonstrate prejudice. United
States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).

Finally, “a defendant can waive his right to file a section 2255
motion.” White, 307 F.3d at 339. Movant overlooks the fact that the

27

plea agreement he signed contains a limited waiver of his right to
collaterally attack his sentence through a § 2255 motion. Plea
Agreement 5-6, Jan. 13, 2016, ECF No. 63. Notably, Movant does not
now challenge the validity of the waiver. According to the terms of the
plea agreement, l\/lovant may proceed only “on grounds of ineffective
assistance of counsel or prosecutorial misconduct of constitutional
dimension.” Iol. at 5. Hence, the Court finds that Movant knowingly
and voluntarily waived his claim_that the Court erred when it imposed a
“substantially unreasonable” sentence-in his plea agreement,
IV. EVIDENTIARY HEARING

A motion brought pursuant to § 2255 may be denied without a
hearing if “the files and records of the case conclusively show that the
prisoner is entitled to no relief.” 28 U.S.C. § 2255(b); see also United
States v. Bartholomew, 974 F.2d 39, 41 (5th Cir. 1992) (holding that there
was no abuse of discretion in denying a § 2255 motion without a hearing .
where the movant’s assertions of ineffective assistance were wholly

conclusory in nature and refuted by reference to the record itse]i).

28

The record in this case is adequate to dispose fully and fairly of
Movant’s claims. The Court need inquire no further on collateral review
and an evidentiary hearing is not necessary.

V. CERTIFICATE OF APPEALABILITY

“A certificate of appealability may issue . . . only if the applicant has
made a substantial showing of the denial of a constitutional right.” 28
U.S.C. § 2253(c)(2). ln cases where a district court rejects a movant’s
constitutional claims on the merits, the movant “must demonstrate that
reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S.
473, 484 (2000); see also United States v. Jones, 287 F.3d 325, 329 (5th Cir.
2002) (applying Slack to a certificate of appealability determination in the
context of § 2255 proceedings). l T'o warrant a certificate as to claims that
a district court rejects solely on procedural grounds, the movant must
show both that “jurists of reason would find it debatable whether the
motion states a valid claim of the denial of a constitutional right and that
jurists of reason`would find it debatable whether the district court Was

correct in its procedural ruling.” Slack, 529 U.S. at 484.

29

Here, Movant’s § 2255 l\/lotion fails because he has not identified a
transgression of his constitutional rights or alleged an injury that he could
not have raised on direct appeal that would, if condoned, result in a
complete miscarriage of justice. Additionally, reasonable jurists could not
debate the Court’s reasoning for the denial of Movant’s § 2255 claims on
substantive or procedural grounds_or find that his issues deserve
encouragement to proceed. Miller-El v. Cockrell, 537 U.S. 322, 327 (2003)
(citing Slack, 529 U.S. at 484). Thus, the Court will not issue a certificate
of appealability l
VI. CONCLUSION AND ORDERS

The Court concludes that Movanthas failed to show that the
Indictment was fatally defective, his counsel provided constitutionally
ineffective assistance, or his sentence was unreasonable Therefore,
Movant is not entitled to § 2255 relief. Additionally, the Court concludes
that Movant is not entitled to a certificate of appealability

Accordingly, IT IS ORDERED that Movant Manuel Bayona-Montes
is DENIED an evidentiary hearing

IT IS FURTHER ORDERED that Movant Manuel Bayona-
l\/lontes’s “Petition for Section 2255 to Vacate, Set Aside or Reduce

30

Sentence” (ECF No. 109) is DENIED and his civil cause is DISMISSED
WlTl-l PREJUDICE.

IT IS FURTHER ORDERED that Movant Manuel Bayona-Montes
is DENIED a certificate of appealability

IT IS FURTHER ORDERED that all pending motions are
DENIED as MOOT.

IT IS FINALLY ORDERED that the District Clerk shall CLOSE

this case,

SIGNED this °Zé day of March, 019.

 
 

 

PHILII5 .MAR
UNITED TATEs IcT JUDGE

31

